Citation Nr: 0421133	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.

2.  Entitlement to a higher rating for service-connected 
residuals of a gunshot wound to the left shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

On April 16, 2004, the Board received a request for a 
videoconference hearing before a Veterans Law Judge of the 
Board from the veteran and his service representative after 
the expiration of the 90-day period in which to make a 
personal hearing request.  In a June 2004 letter, the Board 
advised the veteran and his service representative that the 
veteran must submit a motion for good cause within 30 days 
from the date of the letter as to why a request for a 
personal hearing was not made within 90 days following 
notification of certification and transfer of records 
pursuant to VA regulation, 38 C.F.R. § 20.1304 (2003).  

The issue of entitlement to a higher rating for service-
connected post-traumatic stress disorder is the subject of 
the REMAND that follows.  The appeal on this issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran has forward flexion and abduction of the left 
shoulder that more closely approximates painful motion 
limited to the shoulder level.

3.  The competent medical evidence of record shows that the 
veteran has a superficial, tender, and painful scar at the 
gunshot wound site; the symptomatology is separate and 
distinct from the painful limitation of motion of the 
shoulder demonstrated on VA examination.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a gunshot wound to the left shoulder 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5201 (2003).

2.  The schedular criteria for a separate rating of 10 
percent for residual scar of a gunshot wound to the left 
shoulder have been met under the old and amended schedule for 
evaluating skin disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.118, 
Diagnostic Code 7804 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in October 2001, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, No. 01-944 
(Vet. App. June 24, 2004) [Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), opinion withdrawn by No. 01-944 (Vet. App. 
June 24, 2004)].  Nevertheless, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
the claim for a higher rating.  A generalized request for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO also provided the veteran with a copy of the 
November 2001 rating decision and May 2002 Statement of the 
Case (SOC), which together provided the veteran with notice 
as to the evidence needed to substantiate his claim and the 
reasons for the rating assigned.  The SOC provided the 
veteran with notice of laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in November 2001.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

In a July 1968 rating decision, the RO granted service 
connection for residual, gunshot wound of the left shoulder 
with slight atrophy, and assigned an initial rating of 10 
percent under Diagnostic Code 7805 for a scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1968).  A July 1984 RO rating 
decision continued the 10 percent rating.  In a May 1997 
rating decision, the RO continued the evaluation based on 
scarring that was tender and painful on objective 
demonstration under Diagnostic Code 7804.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1996).  In an August 2000 rating 
decision, the RO increased the rating from 10 percent to 20 
percent and reassigned the disability to Diagnostic Code 5201 
based on "limitation of arm motion midway between [the] side 
and shoulder level."  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2000).  The veteran's service-connected left shoulder 
disability is presently assigned a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  
Under Diagnostic Code 5201, a 20 percent rating is assigned 
where motion in the arm is limited to the shoulder level (90 
degrees) for both the minor extremity and major extremity.  
38 C.F.R. § 4.71a, Plate I, Diagnostic Code 5201 (2003).  
Where motion is limited to midway between the side and 
shoulder level (45 degrees), a 20 percent rating is assigned 
for the minor extremity and a 30 percent rating is assigned 
for the major extremity.  Id.  Where motion is limited to 25 
degrees from the side, a 30 percent rating is assigned for 
the minor extremity and a 40 percent rating is assigned for 
the major extremity.  Id.  Full range of motion of the 
shoulder is zero degrees to 180 degrees on forward elevation 
(flexion), zero degrees to 180 degrees on abduction, and zero 
degrees to 90 degrees on both external and internal rotation.  
38 C.F.R. § 4.71, Plate I (2003).

Range of motion in the left shoulder demonstrated at the 
November 2001 VA examination was forward flexion to 120 
degrees further limited by pain at 120 degrees, extension to 
45 degrees further limited by pain at 45 degrees, internal 
and external rotation to 75 degrees further limited by pain 
at 75 degrees, abduction to 90 degrees further limited by 
pain at 90 degrees, and adduction to 50 degrees full without 
limitation.  The foregoing figures demonstrate at which 
degree the veteran experiences pain on motion.  The VA 
examination also revealed tenderness to palpation of the 
scapular posteriorly on the left shoulder.  

With consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(providing that consideration must be made to additional 
functional loss due to pain, weakness, excessive 
fatigability, etc.), it appears that the veteran's left 
shoulder disability more closely approximates painful motion 
that is limited to the shoulder level at 90 degrees with 
forward flexion of 120 degrees and abduction of 90 degrees as 
compared to a full range of 180 degrees.  There was painful 
range of motion of the left shoulder to 75 degrees on 
internal and external rotation that more closely approximated 
full range of motion of 90 degrees.  

In regard to extension and adduction motion of the shoulder, 
the Board notes that the normal range of motion is not 
specifically depicted in Plate I.  38 C.F.R. § 4.71, Plate I 
(2003).  Nevertheless, the November 2001 VA examiner noted on 
examination of the left shoulder that the veteran had full 
range of adduction motion to 50 degrees.  The November 2001 
VA examiner also noted on examination of the right shoulder 
that the veteran had full range of extension motion at 50 
degrees.  As range of motion of the left shoulder on 
extension was to 45 degrees, the range of motion more closely 
approximated full range of motion of 50 degrees, as well.  
The foregoing medical findings show that the veteran is only 
entitled to the currently assigned 20 percent rating under 
Diagnostic Code 5201 for forward flexion and abduction of the 
left shoulder that more closely approximates painful motion 
limited to the shoulder level.  According to a VA examination 
conducted in April 2000 in connection with a prior claim for 
an increased evaluation, the veteran is left hand dominant.  
Diagnostic Code 5201 assigns the same rating for limitation 
of arm motion at the shoulder level for both the minor 
extremity and major extremity.   

The Board finds that the veteran is not entitled to the next 
higher rating of 30 percent under Diagnostic Code 5201, as 
motion of the left shoulder with additional functional loss 
due to pain is not limited to midway between the side and 
shoulder level, contrary to the RO's finding in the November 
2001 rating decision.  Moreover, the veteran does not require 
the use of a brace or support device in the functional use of 
his arm.  The other diagnostic codes pertaining to the 
shoulder and arm are not applicable; therefore, the veteran 
is not entitled to consideration of a rating in excess of 20 
percent under any of them.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (ankylosis of scapulohumeral articulation), 
Diagnostic Code 5202 (impairment of humerus), Diagnostic Code 
5203 (impairment of clavicle or scapula) (2003).  

The November 2001 VA examination report and prior rating 
decisions show that in addition to limitation of motion due 
to pain, the veteran's service-connected residuals of a 
gunshot wound to the left shoulder also include a scar at the 
wound site.  The physical examination revealed a hypertrophic 
keloid scar on the left superior and anterior shoulder that 
measured six centimeters in largest length and two 
centimeters in largest width.  On palpation of the left 
shoulder, the veteran had tenderness to palpation over the 
scar that was not erythematous, but it was tender to 
palpation.  The VA examiner diagnosed superficial tender 
painful scar.

The Board notes that the rating criteria for evaluating skin 
disorders was changed, effective August 30, 2002.  Amendment 
to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833 (2003)) [Amendment to Part 4].  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  Under the old rating criteria of Diagnostic 
Code 7804, a 10 percent rating is prescribed for scars that 
are superficial, tender, and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002). 

The medical evidence shows that the veteran is entitled to a 
separate rating of 10 percent for a superficial, tender, and 
painful scar as symptomatology associated with the scar is 
separate and distinct from the painful limitation of motion 
of the shoulder demonstrated on VA examination, even though 
both arise from the same injury.   38 C.F.R. § 4.14 (2003); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).   The 10 
percent rating represents the maximum rating available under 
Diagnostic Code 7804.  The other diagnostic codes are not 
applicable, do not assign ratings in excess of 10 percent, or 
involve symptomatology that overlaps with the symptomatology 
associated with the diagnostic codes the Board has determined 
the veteran's entitlement to the rating is appropriate.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (scars, disfiguring, 
head, face, or neck), Diagnostic Code 7801 (scars, third 
degree burns), Diagnostic Code 7802 (scars, second degree 
burns), Diagnostic Code 7803 (scars, superficial, poorly 
nourished, with repeated ulceration), Diagnostic Code 7805 
(scars, rated on limitation of function of part affected, 
i.e., limitation of motion in the shoulder) (2002).   

Under the amended schedule for evaluating skin disorders, a 
10 percent rating is similarly assigned for painful 
superficial scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  The other diagnostic codes are not applicable, do 
not assign ratings in excess of 10 percent, or involve 
symptomatology that overlaps with the symptomatology 
associated with the diagnostic codes the Board has determined 
the veteran's entitlement to the rating is appropriate.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of the 
head, face, or neck), Diagnostic Code 7801 (scars, other than 
head, face, or neck, that are deep or that cause limited 
motion), Diagnostic Code 7802 (scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion), Diagnostic Code 7803 (scars, superficial, unstable), 
Diagnostic Code 7805 (scars, rated on limitation of function 
of affected part, i.e., limitation of motion in the shoulder) 
(2003).  Thus, evaluation of the veteran's scar under the 
amended schedule is not more to his advantage.  Accordingly, 
the veteran is entitled to a separate rating of 10 percent 
under both the old and new schedules for evaluating skin 
disorders.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002 & 
2003).  

As the injury the veteran sustained to his left shoulder is a 
gunshot wound, the Board must also consider whether the 
veteran is entitled to a rating in excess of 20 percent under 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5301, 5302, 5303, 
and 5304, for injury to the muscles of the shoulder girdle.  
Based on the evidence for review, the Board finds that 
residuals of the veteran's gunshot wound to the left shoulder 
to muscle groups I, II, III, or IV, do not more closely 
approximate the criteria associated with a 30 percent rating 
under any of these diagnostic codes.  A 30 percent disability 
evaluation is for assignment where there is moderately severe 
or severe disability of the muscles of the shoulder girdle of 
the dominant upper extremity.  38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5301, 5302, 5303, 5304 (2003).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2003).  

The Board notes that the veteran's service medical records 
are essentially silent as to the details of the gunshot wound 
at the time of injury; however, the clinical cover sheet 
shows that he was hospitalized for eighteen days after he was 
wounded on September 27, 1966.  The service medical records 
note residual pain, numbness, limitation in motion of the 
shoulder, tender scar, and keloid formation in connection 
with the gunshot wound.  The radiographs of the left shoulder 
taken during service were noted as normal.  The Board notes 
that an x-ray of the left shoulder taken at the April 2000 VA 
examination was also negative.  

The objective findings reported on the November 2001 VA 
examination report are similar to those noted during service.  
Although not much is known of the severity of the gunshot 
wound, the objective medical evidence of record clearly shows 
that a moderately severe or severe disability did not result.  
The VA examiner who evaluated the veteran in June 1968 noted 
that there was no evidence of a nerve injury, nor were any 
neurological deficits noted on the November 2001 VA 
examination report.  On assessment of strength at the 
November 2001 VA examination, the veteran had 5/5 motor 
strength in hand grasp, biceps, triceps, and deltoid strength 
bilaterally.  The residual scar from the gunshot is described 
as superficial, painful, and tender, and nonadherent to the 
underlying tissue according to the April 2000 and November 
2001 VA examination reports.  There is no objective evidence 
of the following:  entrance and exit scars indicating track 
of missile through one or more muscle groups; loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles on palpation compared with the sound side; or 
moderately severe weakness of the muscles.  The foregoing is 
symptomatology associated with moderately severe disability 
of the muscles under Diagnostic Codes 5301, 5302, and 5303.  
38 C.F.R. § 4.56(d)(3) (2003).  There is also no objective 
evidence of the following:  ragged, depressed, and adherent 
scars; loss of deep fascia, muscle substance, or soft flabby 
muscles shown on palpation; abnormal swelling and hardening 
of muscles on contraction, or severe weakness of the muscles.  
38 C.F.R. § 4.56(d)(4) (2003).  The foregoing is 
symptomatology associated with severe disability of the 
muscles under Diagnostic Code 5304.  Thus, the veteran is not 
entitled to a rating in excess of 20 percent under 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Codes 5301, 5302, 5303, 5304 
(2003).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's left shoulder disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There are no medical records that show frequent periods of 
hospitalization.  According to the November 2001 VA examiner, 
the veteran reported that he was unemployed.  The evidence 
does not show that the veteran stopped working solely on 
account of his left shoulder disability.  Nor does the 
medical evidence show a level of disability of such severity 
such that the veteran's ability to secure or follow a 
substantially gainful occupation would seriously be 
questioned.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's left shoulder 
disability interferes with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

A higher rating in excess of 20 percent for service-connected 
residuals of a gunshot wound to the left shoulder is denied. 

A separate rating of 10 percent for residual scar of a 
gunshot wound to the left shoulder is granted. 


REMAND

The claims file shows that VA treatment records dated from 
December 2002 to January 2003 and dated in March 2004, have 
been associated with the claims file. These records have not 
been considered by the RO in connection with the veteran's 
claim for an increased rating for service-connected post-
traumatic stress disorder (PTSD).  The case must be remanded 
for the RO's initial consideration of this additional 
evidence in the absence of a written waiver of jurisdiction 
from the veteran.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Also, while the May 2002 Statement of the Case provided the 
veteran with notice of the law and implementing regulations 
of the VCAA, he should also be provided with further written 
notice of VA's duties under the VCAA, as well as the 
delegation of responsibility between VA and the veteran in 
procuring the evidence necessary to substantiate his claim 
for an increased rating for PTSD, including which portion of 
the information and evidence is to be provided by him and 
which portion VA would attempt to obtain on behalf of the 
veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Provide written notice to the veteran 
and his representative of VA's duties 
under the VCAA, as well as the delegation 
of responsibility between VA and the 
veteran in procuring the evidence 
necessary to substantiate his claim for 
an increased rating for PTSD, including 
which portion of the information and 
evidence is to be provided by him and 
which portion VA would attempt to obtain 
on behalf of the veteran in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  
The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.     

4.  Thereafter, the veteran's claim 
should be readjudicated to include 
consideration of VA treatment records 
dated from December 2002 to January 2003 
and dated in March 2004.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 



The purpose of this REMAND is to cure a procedural defect.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



